Citation Nr: 1409781	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-04 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for a right ankle disorder.

6.  Entitlement to service connection for a left ankle disorder.

7.  Entitlement to service connection for a nerve disorder.

8.  Entitlement to service connection for Gulf War Syndrome (GWS), to include sleep apnea, muscle pain, joint pain, and fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980 and from March 1982 to March 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2012, the Veteran and his spouse testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In December 2012, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The issues of entitlement to service connection for degenerative joint disease, a right hip disorder, a left knee disorder, a back disorder, a nerve disorder, and GWS to include sleep apnea, muscle pain, joint pain, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A right ankle disorder was not demonstrated to a compensable degree within one year of discharge from active duty, and the preponderance of the evidence is against finding that the Veteran's right ankle disorder is etiologically related to a disease, injury, or event in service.

2.  A left ankle disorder was not demonstrated to a compensable degree within one year of discharge from active duty, and the preponderance of the evidence is against finding that the Veteran's left ankle disorder is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A left ankle disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Concerning the service connection claims decided herein, August 2009 and February 2010 letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, the letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  More specifically, the Board notes that in addition to VA treatment records, treatment records from S.L.F., D.O., and K.E., A.P.R.N., have been associated with the claims file.  In consideration of the aforementioned actions, the Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  

During his November 2012 Board hearing, the Veteran said that he was receiving treatment from a private specialist in Omaha for his claimed fibromyalgia.  As discussed further below, the claim for service connection for fibromyalgia is being remanded, in part, to obtain these records.  Notably, the record does not suggest-and the Veteran has not asserted-that these records are relevant to his claim for service connection for his bilateral ankle disorders.  As such, a remand to obtain these records in connection with his claims for service connection for bilateral ankle disorders would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As to the Veterans Law Judge's duty to notify and assist pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), during the appellant's November 2012 Board hearing, the Veterans Law Judge asked questions concerning the Veteran's service and post-service history, and there was no indication that the represented Veteran had any additional information to submit in connection with his claims for service connection for right and left ankle disorders.  Id. at 498-99.  Accordingly, the clarity and completeness of the hearing record was intact and the purpose of 38 C.F.R. § 3.103(c)(2) (2013) was fulfilled.  Id. at 499.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Concerning the claim for service connection for right and left ankle disorders, the Veteran was provided a VA examination in August 2010.  The examiner additionally provided an examination addendum in September 2010.  The examiner considered the service treatment records, post-service treatment records, and results of current examination of the Veteran.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for right and left ankle disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim for service connection for right and left ankle disorders.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Claims for Service Connection

      A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this case, as reviewed below, the record does not reflect that the Veteran had arthritis of either ankle to a compensable degree within one year of discharge from active duty; hence, this presumption does not apply.

      B.  Right and Left Ankle Disorders

Service treatment records from the Veteran's first period of service show that in December 1978, the Veteran complained of soreness in both Achilles tendons.  He again complained of pain in February 1979, and a treatment provider indicated that the right Achilles tendon appeared inflamed.  The left Achilles tendon was tender.  The June 1980 separation examination report reflects normal lower extremities, and the Veteran indicated on a June 1980 Report of Medical History (RMH) that he did not experience arthritis, rheumatism, or bursitis.

The October 1981 entrance examination report for the Veteran's second period of active duty reflects normal lower extremities.  Normal lower extremities were also found on examination in February 1986, and the Veteran noted on a contemporaneous RMH that he did not have arthritis, rheumatism, or bursitis.  In March 1986, the Veteran was treated for a right ankle sprain.  An X-ray was negative for a fracture.  Medical examination reports from August 1988, August 1994, and the October 1997 retirement examination all indicate that the Veteran had normal lower extremities.  The Veteran indicated on RMH's completed in September 1988, August 1994, and October 1997 that he did not experience arthritis, rheumatism, or bursitis.

In August 2010, the Veteran underwent VA compensation and pension examination.  The report contains the Veteran's assertions that his bilateral ankle pains had progressively worsened since 1978.  The Veteran attributed his ankle pains to various sprains experienced while he was on active duty.  The examiner noted that the Veteran walked with an antalgic gait.  X-rays revealed mild bilateral ankle degenerative joint disease with no other osseous, joint, or soft tissue abnormalities.  The examiner additionally found musculoligamentous strain in both ankles.  The examiner commented on the Veteran's in-service treatment for bilateral ankle pain in 1978 and essentially noted that the Veteran had no post-service treatment for his ankles for the following 32 years.  It was further noted that the Veteran had received post-service treatment for other joints and even had a knee replacement, but there was no post-service treatment for the ankles.  The examiner commented that current X-rays showed mild degenerative changes, and he would have expected much more severe changes at this point in time had there been an injury so many years ago.  As such, the examiner felt it was less likely that the Veteran's current painful ankles were related to his active duty service.

In an examination addendum from September 2010, the examiner again commented on the Veteran's in-service treatment for bilateral ankle pain in 1978 and added his observation of treatment for the right ankle in 1986.  He reiterated that current X-rays only showed mild degenerative changes, and one would expect that if his ankle complaints were so severe previously, then the current degenerative changes would have been much more pronounced.  He added that he would have expected the Veteran's ankle range-of-motion to also have been more reduced.  He reiterated his opinion that the Veteran's claimed disability was less likely than not caused or aggravated by his active duty.

During his November 2012 Board hearing, the Veteran explained that he had waited to file a claim for years after leaving active duty because a County Veterans Service Officer had told him that since he had retired from the military, he essentially was not entitled to any other benefits.  It was only years later upon talking to a different counselor that the Veteran discovered he could submit a claim.  He discussed how serving as a storekeeper while on active duty put strain on his ankles.  He further related that a private nurse practitioner had told him that he had many problems that had lain dormant in his body that were more likely than not related to his time on active duty.

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for right and left ankle disorders.  

In this regard, the Board notes that there is a remarkable lack of evidence of pathology during service and for many years following separation.  With the exception of the treatment on apparently isolated occasions in 1978 and 1986, the service treatment records themselves are mostly negative for complaints relating to either ankle.  Notably, service examiners specifically found on three separate occasions following the 1986 incident that the Veteran had normal lower extremities.  The Board finds it similarly significant that the Veteran himself noted on three subsequent RMHs that he did not experience arthritis, rheumatism, or bursitis.

It appears that the earliest post-service diagnosis of a disorder of either ankle was in 2010 by the VA compensation and pension examiner, who opined that the Veteran had mild degenerative joint disease and musculoligamentous strain of both ankles-nearly 12 years after he left active duty.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  The lengthy period of time following the Veteran's service during which he did not complain of or seek treatment for a disorder of either ankle is but one factor that weighs against the Veteran's claim.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence record shows bilateral ankle disorders, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  The only medical opinion of record which clearly addresses the question at hand is from the VA examiner, and his opinion weighs against the claim.  The VA examiner reviewed the claims file, commented on the Veteran's assertions and on what the record did and did not show, and provided reasoning for his given opinion.  As such, the Board finds his opinion to be highly probative.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has stated that he experienced symptoms of a bilateral ankle disorder during service, and that he continued to have such symptoms following discharge from active service.  Specifically, he has asserted that his service as a storekeeper caused wear and tear on his ankles.

However, as recounted above, the service treatment records do not support the Veteran's present contentions that his current ankle disabilities resulted from inservice ankle injuries, as the few isolated incidents of in-service treatment appear to have been acute and transitory.  The Veteran's current assertions are additionally directly contradicted by his notations on his September 1988, August 1994, and October 1997 Reports of Medical History on which he specifically noted that he did not experience arthritis or rheumatism.  These Reports of Medical History were made contemporaneous with the Veteran's time on active duty, whereas his current statements were made independently in connection with a claim for financial compensation.  In summary, the Board finds that the negative record at service discharge and in the years following service to be more probative than the Veteran's current statements to the RO.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has additionally considered the Veteran's report during his November 2012 Board hearing that a nurse practitioner told him that he had many problems that had lain dormant in his body that were more likely than not related to his time on active duty.  However, this assertion is general in nature and does not clearly pertain specifically to the bilateral ankle disorders considered here.  Additionally, the Board notes that treatment records from the nurse practitioner in question have been associated with the claims file, and these records are negative for an opinion which links the Veteran's bilateral ankle disorders to his active duty service.  As such, the Veteran's assertion does not appear to be supported by the other evidence of record.

Finally, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of either ankle to a compensable degree within one year of discharge from active duty.  As such, service connection for right and left ankle disorders cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

Absent competent and reliable lay or medical evidence relating these claimed disabilities to service, the Board concludes that the claim of entitlement to service connection for right and left ankle disorders must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.


REMAND

Degenerative Joint Disease, Right Hip, Left Knee, and Back Disorders

Service treatment records show that in July 1977, the Veteran injured his right knee in an automobile accident.  In August 1977, he was given a diagnosis of chondromalacia, right knee.  Additional treatment records from March 1980 contain additional reports of right knee pain and instability.  He complained of back pain in September 1984 and October 1987.

Post-service, a private July 2008 X-ray report revealed moderate to severe osteoarthritis involving the right hip, mild degenerative changes of the right knee, and mild to moderate osteoarthritis involving the left knee.  In February 2009, the Veteran underwent arthroplasty of the left knee, and in September 2008, arthroplasty of the right hip.

On VA general compensation and pension examination in June 2010, the examiner opined that the Veteran was not describing widespread or generalized joint pain; rather, he specifically described joint pain relative to degenerative changes of the knees and hips bilaterally.  The examiner said that a review of the service treatment records indicated that the Veteran underwent no specific evaluation or treatment for hip or knee pain while on active military duty.  Later, the examiner commented that the Veteran described generalized muscle pains and myalgias with intermittent episodes of achiness and spasming.

The examiner further opined that the Veteran had a diagnosable illness of the hips and knees, that being degenerative joint disease of the affected joints.  He reiterated that there was no evidence that the Veteran had complaints, evaluation, or treatment of osteoarthritis or degenerative joint disease or specific joint conditions of the knees and hips while on active military duty, and as such, it was less likely as not that the Veteran's diagnosable degenerative joint disease and osteoarthritis of the hips and knees was due to any event, injury, illness, or specific exposure event that may have occurred while on active military duty.

A subsequent VA X-ray from November 2010 revealed generalized degenerative disc space narrowing.  A lumbar MRI completed in January 2011 revealed L4-L5 degenerative disc disease, L4-L5 disc herniation impinging on the left L5 nerve roots, and L5-S1 facet joint disease.

The Board recognizes that in his original claim submitted in June 2009, the Veteran explicitly sought service connection for a right hip replacement, a left knee replacement, and back problems.  However, in the same claim, he also separately sought service connection for "degenerative joint disease."  In light of the Veteran's desire for service connection for "degenerative joint disease," and the June 2010 VA examiner's diagnosis of osteoarthritis of the bilateral knees and hips, the Board finds that the Veteran's claim should be construed to include both of his hips and both of his knees.

The June 2010 VA examination report provides competent, credible evidence of a present disability of the bilateral hips and bilateral knees, as the report was created by an examiner who had the medical knowledge and expertise to provide the needed diagnoses following examination of the Veteran.  Further, the VA treatment records contain evidence of a present disability of the back.  However, the June 2010 VA examiner offered no etiology opinion regarding the Veteran's back disorder, and the rationale for his given opinion concerning the Veteran's knees and hips is problematic.  The examiner based his negative nexus opinion on his observation that the Veteran had no in-service treatment or complaints of joint pain; however, as outlined above, the service treatment records show that the Veteran was involved in an automobile accident had multiple subsequent complaints of right knee pain.  As such, the amount of attention that the examiner gave to the evidence of record favorable to the Veteran's claim is unclear.

Consequently, the Board finds that the Veteran should be afforded a new VA examination for an etiology opinion concerning the degenerative changes of his back, bilateral hips, and bilateral knees that is based on a review of all of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Nerve Disorder and Gulf War Syndrome (GWS), to Include Sleep Apnea, Muscle pain, Joint Pain, and Fibromyalgia

In March 1983, the Veteran was treated for a bruise on the right proximal radius/ulna after being hit with a stick.

A VA neurology note from June 2010 contains the Veteran's complaints of "an electric type sensation" on the right side of his face, and to a lesser degree, in his extremities.  It was additionally noted that recent nerve conduction studies showed severe bilateral carpal tunnel syndrome.  The Veteran also reported occasional jerky movements.  Examination of the speech and cranial nerves yielded unremarkable results.  The results of the motor examination of the upper and lower extremities were 5/5.  The sensory examination was intact, and reflexes were symmetric and equal.  The examiner's impression was atypical predominantly right facial neuralgia.  Gabapentin was prescribed.

On VA compensation and pension examination for fibromyalgia in June 2010, the Veteran reported experiencing longstanding generalized pain in his hands, back, and legs.  He related that the pain was now generalized over his entire body.  He complained of numbness in his hands and had been prescribed Gabapentin by a neurologist.  He additionally complained of fatigue.  The examiner found tenderness over all joint groups.  Examination of the muscles revealed no evidence of proximal muscle weakness, although all muscle groups had tenderness.  Neurologic examination was normal for sensory response to light touch.  The examiner concluded that at the present time, there was no clinical evidence for a specific diagnosis of either chronic fatigue syndrome or fibromyalgia.  The examiner further noted that the Veteran had documented obstructive sleep apnea, and thus, a secondary diagnosis of either chronic fatigue syndrome or fibromyalgia would be highly problematic.

A VA treatment record from December 2010 indicates that the Veteran had tender points over his neck, elbows, hips, and low back.  The examiner noted that there were no prior findings of an inflammatory process but also opined that the Veteran's diffuse myalgias could be secondary to fibromyalgia or chronic pain syndrome.  In February 2011, a VA treatment provider noted that the Veteran had diffuse trigger points.  Fibromyalgia was suspected.  Later, in August 2011, a VA treatment provider wrote that the Veteran has fibromyalgia.

Separately, a VA follow-up record from September 2010 reflects that the Veteran's bilateral upper extremities were neurovascularly intact, although the Veteran complained of decreased sensation in the thumb, index, and middle fingers of both hands.  The assessment given was bilateral carpal tunnel syndrome.  An EMG conducted in February 2011 was suggestive of moderate to severe left median neuropathy across the wrist and chronic left L5-S1 radiculopathy.  A VA treatment record from March 2011 indicates that the Veteran was status post-carpal tunnel release.

During his November 2012 hearing, the Veteran recounted his experiences with various treatment providers.  He said that at first, he was told that he might have fibromyalgia, then he didn't have fibromyalgia, and then that he did have fibromyalgia.  He related that he had been treated for fibromyalgia by a specialist in Omaha for the last two years.  He said that he experienced tingling in his hands.  He also indicated that he snored heavily while he was on active duty, and his spouse also testified that the Veteran snored heavily while on active duty.

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i) (2013).  A "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness and/or a medically unexplained chronic multisymptom illness such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i) (2013).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a), (b) (2013).

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(d) (2013).  In this case, the Veteran served in the Southwest Asia theater of operations from September 1989 to November 1989, and from October 1990 to December 1990.  Consequently, the Board finds that he is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include fatigue, muscle pain, joint pain, neurological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, and sleep disturbances.  38 U.S.C.A. § 1117(g) (West 2002 & Supp. 2013).

The Board recognizes that the Veteran was afforded a VA compensation and pension examination for fibromyalgia in 2010.  The examiner found no clinical evidence for a specific diagnosis of either chronic fatigue syndrome or of fibromyalgia.  However, since that time, VA treatment records show that he has received a diagnosis of fibromyalgia.  Additionally, the Veteran says he has been given a diagnosis of fibromyalgia by a private specialist in Omaha.  On remand, the records from this private specialist should be obtained and associated with the claims file.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, remand is required for VA to fulfill its duty to assist by attempting to obtain these potentially relevant records after getting proper authorization from the Veteran.

Additionally, on the basis of the new diagnosis of fibromyalgia, the Veteran should be afforded a VA Gulf War Protocol examination to determine if he presently has a "qualifying chronic disability" as a result of his Persian Gulf service.  38 C.F.R. § 3.317.  

The Board further recognizes that while neurological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, and sleep disturbances are all considered signs of a "qualifying chronic disability," the medical records recounted above include diagnoses of obstructive sleep apnea, carpal tunnel syndrome, severe left median neuropathy across the wrist, and chronic left L5-S1 radiculopathy.  As the Veteran has been given medical diagnoses of obstructive sleep apnea, carpal tunnel syndrome, severe left median neuropathy across the wrist, and chronic left L5-S1 radiculopathy, it appears that service connection could not be granted for the Veteran's complaints of attributable to these disorders as due to an undiagnosed illness.  As such, the current evidence of record suggests that service connection for obstructive sleep apnea, carpal tunnel syndrome, severe left median neuropathy across the wrist, and chronic left L5-S1 radiculopathy could not be granted on a presumptive basis under 38 C.F.R. § 3.317. 

However, in cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  

As noted in the previous section, in June 2010, the Veteran was afforded a general VA examination which discussed degenerative joint disease.  This examiner additionally noted that the Veteran had a diagnosis of obstructive sleep apnea and said that there was no evidence that the Veteran's obstructive sleep apnea was due to any specific event or illness in the Veteran's active service.  However, no mention was made of the Veteran's and Veteran's spouse's evidence that he had snored heavily since his time on active duty.  As noted above, the June 2010 VA fibromyalgia examiner acknowledged the Veteran's neurology issues and obstructive sleep apnea but gave no opinion regarding etiology.  On remand, the AMC/RO should obtain an etiology opinion concerning obstructive sleep apnea, carpal tunnel syndrome, severe left median neuropathy across the wrist, and chronic left L5-S1 radiculopathy that is based on a review of all of the evidence of record, to include the Veteran's assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO, with any necessary authorization from the Veteran, should obtain all of his records from the private specialist who is treating him for fibromyalgia in Omaha, Nebraska.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  After all available records have been obtained and associated with the claims file, the Veteran should be scheduled for examination by appropriate physician(s) to determine the etiology of the Veteran's claimed disabilities.  

In particular, the examiner should for an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that he has, or has had at anytime since June 2009:

      (a) a back disorder,
      (b) a right hip disorder, 
      (c) left hip disorder, 
      (d) a right knee disorder, 
      (e) a left knee disorder, 
      (f) obstructive sleep apnea, 
      (g) carpal tunnel syndrome, 
(h) severe left median neuropathy across the wrist, 
(i) chronic left L5-S1 radiculopathy, and/or 
(j) fibromyalgia 

For each disability identified, the examiner should proffer an opinion as to whether it is at least as likely as not that the disability had its onset in service or is otherwise related to service to include as a result of an undiagnosed Gulf War illness.

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for the opinions expressed, should be set forth in the examination report.  Sustainable reasons and bases must be given for any opinion rendered.

Specifically concerning the right knee, the examiner is requested to discuss the Veteran's in-service July 1977 automobile accident in which he injured his right knee.

Specifically concerning sleep apnea, the examiner is requested to discuss the Veteran's and his spouse's statements that he has snored heavily since he was on active duty.

Specifically concerning the neurological disorders, the examiner is requested to discuss the Veteran's assertions that using a grinder to remove paint while on active duty caused numbness in his hands and feet.

3.  The Veteran must be given adequate notice of the date and place of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issues remaining on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


